Citation Nr: 1045147	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-24 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for bilateral 
decreased visual acuity, with bilateral scotomas and glaucoma.

2.  Entitlement to a rating higher than 30 percent for residuals 
of head trauma with headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.


FINDINGS OF FACT

1.  There is no competent evidence in the record showing that the 
Veteran's decreased visual acuity, with bilateral scotomas and 
glaucoma, is manifested by anatomical loss of 1 eye or blindness 
with only light perception and corrected visual acuity limited to 
15/200 in the other; or corrected visual acuity limited to 5/200 
in one eye and 15/200 in the other; or corrected visual acuity 
limited to 10/200 in one eye and 15/200 in the other; or 
corrected visual acuity limited to 15/200 in both eyes, at any 
time during the course of this appeal.

2.  The Veteran's residuals of head trauma with headaches are 
manifested by very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 70 percent for 
bilateral decreased visual acuity, with bilateral scotomas and 
glaucoma, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.84a, Diagnostic Code 
6075 (2010).

2.  The criteria for a 50 percent disability rating, but no 
greater, for residuals of head trauma with headaches, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.114, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, 
Diagnostic Codes 8100, 8045 (effective October 23, 2008), 9304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, namely, evidence demonstrating a 
worsening or increase in severity of the disability, the effect 
that worsening has on employment, and general notice regarding 
how disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2004 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran and VA's respective duties for obtaining evidence.  In 
any event, in his statements and testimony, the Veteran 
demonstrated his actual knowledge of the elements necessary to 
substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent post service medical 
records and providing an examination when necessary.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims folder, 
as post-service private records, and VA examination and treatment 
records.  The Veteran has been afforded VA examinations pertinent 
to the issues on appeal.  There is no indication that there are 
any outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents or 
records contained within the claims folder.  The Veteran has also 
not indicated any intention to provide additional evidence in 
support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

A.  Entitlement to a Rating Higher than 70 Percent for 
Bilateral Decreased Visual Acuity, with Bilateral Scotomas 
and Glaucoma
 
The Veteran is seeking an increased rating for his bilateral 
decreased visual acuity, with bilateral scotomas and glaucoma.  

The Veteran's present rating, 70 percent, under 38 C.F.R. § 4.79, 
Diagnostic Code 6075, was awarded based upon a showing of 
corrected visual acuity to 20/200 in both eyes.  The corrected 
visual acuity must worsen in one or both eyes for an increase 
under the relevant diagnostic codes.  See 38 C.F.R. § 4.79, 
Diagnostic Codes 6061 through 6079.

The Board notes that during the rating period on appeal, VA 
amended its regulations for rating disabilities of the eye.  73 
Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal 
Register that these amendments shall apply to all applications 
for benefits received by VA on or after December 10, 2008.  As 
the Veteran's claim was received many years prior to December 10, 
2008, the amended provisions are not for application here.

To warrant the next higher rating of 80 percent, the Veteran's 
decreased visual acuity must be manifested by an anatomical loss 
of 1 eye or blindness with only light perception and corrected 
visual acuity to 15/200 in the other; or corrected visual acuity 
to 5/200 in one eye and 15/200 in the other; or corrected visual 
acuity to 10/200 in one eye and 15/200 in the other; or corrected 
visual acuity to 15/200 in both eyes.  See 38 C.F.R. § 4.79, 
Diagnostic Codes 6061 through 6079.

The Veteran was afforded a VA examination February 2004.  The 
Veteran reported that his vision impairment has progressed over 
years, with a gradual loss of central vision.  He stated that he 
continued to be able to see with his peripheral vision, but it is 
limited and he could not look directly at an object and see it.  
Physical examination revealed a total absence of central vision.  
The examiner noted that his uncorrected vision was 20/100, 
bilaterally.  A corrected vision was not given.

The Veteran was afforded a VA examination in May 2004.  The best-
corrected visual acuity was 20/200 bilaterally.  The examiner 
noted that the Veteran should be considered legally blind on the 
basis that the best corrected vision of 20/200 in both eyes.

The Veteran was afforded the most recent VA examination in May 
2010.  There was no diplopia present but there was a macular 
pattern dystrophy in both eyes, with inferior retinal holes and 
barrier laser scars in the left eye.  There was a noted visual 
field defect and scotomas present in both eyes, centrally 
located.  It was noted that visual acuity was not worse than 
5/200 and there was not a corneal disorder that resulted in 
severe irregular astigmatism.  Corrected visual acuity in the 
right and left eyes were 20/200 distance and 20/200 near.  The 
Veteran reported the central portion of grid missing, about 
central 5, in both eyes.  He was diagnosed with macular pattern 
dystrophy, bilaterally, legal blindness bilaterally, and central 
5 degrees scotoma, bilaterally.

As stated previously, for the next higher rating of 80 percent, 
the evidence must show a worsening, not an improvement, in visual 
acuity.  The evidence would need to show anatomical loss of 1 eye 
or blindness with only light perception and corrected visual 
acuity to 15/200 in the other; or corrected visual acuity to 
5/200 in one eye and 15/200 in the other; or corrected visual 
acuity to 10/200 in one eye and 15/200 in the other; or corrected 
visual acuity to 15/200 in both eyes.  See Diagnostic Codes 6064, 
6068, 6072, 6075.  Such findings are not apparent at any time 
during the course of this appeal.  The rating of 70 percent 
adequately reflects the severity of the Veteran's decreased 
visual acuity of 20/200, bilaterally.  Thus, an increased rating 
is not warranted.

The Board has considered whether any other applicable Diagnostic 
Codes could result in a higher rating, but the Board finds that a 
70 percent rating is the highest appropriate rating available to 
evaluate the Veteran's disability.

B.  Entitlement to a Rating Higher Than 30 Percent for 
Residuals of Head Trauma with Headaches

The Veteran is seeking an increased rating for his residuals of 
head trauma with headaches.  

The Veteran's residuals of head trauma with headaches is rated 
under Diagnostic Codes 8045-9304.  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be used.  
Injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number assigned 
to the disease itself, followed by a hyphen, with the residual 
condition listed last.  38 C.F.R. § 4.27.  

The Veteran's present rating, 30 percent, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 and 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, was awarded based upon dementia due to head trauma and 
traumatic brain disease.  See 38 C.F.R. § 4.130, Diagnostic Code 
9304 and 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Traumatic brain disease was previously rated under DC 8045, which 
provided that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, etc. 
will be rated under the Diagnostic Codes specifically dealing 
with such disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045- 8911).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, were rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating was not to be combined with 
any other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 were not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for traumatic brain injuries (TBI) were revised 
during the pendency of this appeal.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008).  The effective date for these revisions is 
October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims 
received by VA prior to that effective date, a Veteran is to be 
rated under the old criteria for any periods prior to October 23, 
2008 but under the new criteria or the old criteria, whichever 
are more favorable, for any period beginning on October 23, 2008.  
The claim is to be rated under the old criteria unless applying 
the new criteria results in a higher disability rating.  See VBA 
Fast Letter 8-36 (October 24, 2008).

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  Therefore, in this case, prior to October 23, 2008, the 
Board may apply only the previous version of the rating criteria.  
As of October 23, 2008, the Board must apply whichever version of 
the rating criteria is more favorable to the Veteran.

Revised Diagnostic Code 8045 states that there are three main 
areas of dysfunction that may result from TBI and have profound 
effects on functioning: cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and physical.  Each of 
these areas of dysfunction may require evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8045.

Evaluation assigned is based upon the highest level of severity 
for any facet, where 0 is equal to 0 percent; 1 is equal to 10 
percent; 2 is equal to 40 percent; and 3 is equal to 70 percent. 

The Veteran was afforded a VA examination in February 2004.  The 
Veteran reported that following his head injury in service, he 
began to experience intermittent headaches.  He described his 
headaches as a tight pain, posterior and bilateral in location, 
but sometimes move forward and become retro-orbital.  Along with 
the headaches, he reported nausea as well as light and sound 
sensitivity.  The headaches were quite severe and prostrating in 
nature.  The Veteran stated that during the headaches, he has to 
lie down and stop what he is doing.  Prior to the onset of a 
headache, the Veteran reports that he has a change in vision, 
such that he sees halos or glowing appearance out of the 
peripheral vision.  He also has a tingling sensation in his 
hands.  Frequency was reported as one to two times per week.  A 
funduscopic examination revealed sharp disc margins, bilaterally.  
The disc was flat and there was no blurring of vessels.  Facial 
sensation and sensory testing was normal.  The examiner stated 
that the Veteran's history of headaches is consistent with 
migraine with aura.  The headaches were frequent and tended to be 
quite debilitating for him when they occurred.

The Veteran was afforded a more recent VA examination in May 
2010.  The Veteran reported constant headaches of his whole head 
and neck consisting of a sharp, throbbing pain, with occasional 
nausea, and sensitivity to sound.  

Under the previous regulations, Diagnostic Code 8045 provides for 
the evaluation of brain disease due to trauma.  38 C.F.R. § 
4.124a (2008).  This Diagnostic Code specifies that purely 
neurological disabilities are rated under the applicable 
diagnostic code.  Purely subjective complaints, such as headache, 
dizziness, or insomnia, which are recognized as symptomatic of 
brain trauma, are rated at 10 percent and no more under 
Diagnostic Code 9304 (dementia due to head trauma) and may not be 
combined with any other rating for a disability due to brain 
trauma.  A rating in excess of 10 percent for brain disease due 
to trauma under Diagnostic Code 9304 may not be assigned in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  Id.  

The Board believes that it is proper to consider the rating 
criteria for migraine headaches under Diagnostic Code 8100, as it 
has the potential to provide a higher rating for the Veteran's 
headaches than the maximum 10 percent available under Diagnostic 
Codes 8045-9304.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
believes another rating code (Diagnostic Code 8100) is "more 
appropriate" than the one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 8100, a noncompensable rating for migraine 
is warranted with less frequent attacks.  A higher 10 percent 
rating is in order for migraine with characteristic prostrating 
attacks averaging one in two months over the last several months.  
A 30 percent rating is assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over the 
last several months.  A maximum evaluation of 50 percent is 
awarded when migraine is characterized by very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2008).

The rating criteria do not define "prostrating."  According to 
Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, 
"prostration" is defined as "a marked loss of strength, as in 
exhaustion."

The Board finds that a 50 percent rating is warranted under 
Diagnostic Code 8100.  The Veteran's migraines are characterized 
by very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  In this regard, 
the Board notes that the Veteran has described having headaches 
that occurred from one to two times per week to daily, that cause 
the Veteran to have to lie down in bed for several hours.  These 
headaches are also accompanied by nausea and sensitivity to 
sound.  The Board notes that the Veteran is capable of testifying 
as to observable symptoms of an injury or illness, as well as the 
length of time those symptoms have persisted.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Additionally, VA 
examinations and VA treatment records also provide evidence the 
Veteran is not employed due to his migraines.  See May 2010 VA 
examination.  Hence, the overall disability picture demonstrates 
"severe" economic inadaptability due to migraines, such that a 
higher 50 percent rating is warranted.  A rating of 50 percent is 
the highest rating available for migraine headaches.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has also considered whether the Veteran would be 
entitled to a rating higher than 50 percent under the new 
regulations for TBI injuries, effective October 2008. 

The Veteran was afforded a TBI injury VA examination in May 2010.  
Examination revealed reflexes were hypoactive, bilaterally, and 
sensory examination was normal.  Motor examination revealed 
active movement against full resistance, bilaterally.  There was 
no noted muscle atrophy and no physical findings of autonomic 
nervous system impairment, gait abnormalities, imbalance or 
tremors, muscle atrophy or loss of muscle tone, spasticity, or 
rigidity.  There were no complaints of impairment of memory 
attention, concentration, or executive functions.  Judgment, 
social interaction, orientation, motor activity, and visual 
spatial orientation were all normal.  The Veteran was able to 
communicate by spoken and written language and to comprehend 
spoken and written language.  His consciousness was normal.  
Therefore, the Veteran receives a "0" for the categories of 
memory, attention, concentration, executive function, judgment, 
social interaction, orientation, motor activity, visual spatial 
orientation, communication, and consciousness. 

The examiner reported that the Veteran had three or more 
subjective symptoms that moderately interfere with work, 
instrumental activities of daily living, or work, family, or 
other close relationships.  These symptoms warrant a level 
"2"impairment.

The examiner reported that the Veteran has one or more 
neurobehavioral effects that do not interfere with workplace 
interaction or social interaction.  These symptoms warrant a 
level of "0."

The evaluation assigned for residuals of a traumatic brain injury 
is based upon the highest level of severity for any facet as 
determined by examination.  Only one evaluation is assigned for 
all the applicable facets.  The Board finds the Veteran would be 
entitled to a 40 percent rating, based upon the highest severity 
level of "2" which was assigned for subjective symptoms.  Such 
a rating would be lower than the 50 percent rating granted by the 
Board under DC 8100.  A rating of 70 percent is not warranted, as 
the Veteran did not score a "3" in any of the applicable 
facets.  Therefore, the Veteran will be rated under Diagnostic 
Code 8100, to entitle him to the highest rating appropriate for 
his symptoms.  

Based on the above-cited evidence, a rating of 50 percent, but no 
higher, is warranted, based on Diagnostic Code 8100.  


C.  Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
decreased visual acuity and residuals of head trauma with 
headaches is inadequate.  A comparison of the level of severity 
and symptomatology of the Veteran's disabilities with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describes the Veteran's disability 
levels and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Additionally, the Board 
notes that the Veteran is currently in receipt of a total 
disability rating based on individual unemployability (TDIU) 
based on his visual disability and head trauma residuals.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a rating higher than 70 percent for bilateral 
decreased visual acuity, with bilateral scotomas and glaucoma, is 
denied.

Entitlement to a rating of 50 percent, but no higher, for 
residuals of head trauma with headaches, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


